Citation Nr: 0937380	
Decision Date: 10/01/09    Archive Date: 10/14/09

DOCKET NO.  06-24 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a claimed right 
shoulder disorder.  

2.  Entitlement to service connection for the claimed 
residuals of status post-removal of moles.  

3.  Entitlement to an initial evaluation in excess of 10 
percent for the service-connected neuroma of the left foot.  

4.  Entitlement to an initial evaluation in excess of 10 
percent for the service-connected residuals of fractures of 
the right 4th and 5th toes.  

5.  Entitlement to an initial compensable evaluation for the 
service-connected gastroesophageal reflux disease (GERD) with 
cholecystectomy.  

6.  Entitlement to an initial compensable evaluation for the 
service-connected herpes simplex II with episodic right leg 
numbness.  

7.  Entitlement to an initial compensable evaluation for the 
service-connected frontal sinusitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy 
from September 1983 to July 2004.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision of the 
RO.  

The Veteran's claims file was subsequently transferred to the 
jurisdiction of the RO in Roanoke, Virginia.

The Board notes that while the RO has denied service 
connection for orthotics, this is not a disability for which 
VA compensation benefit are payable .  As such, the Board has 
rephrased the issues as listed on the title page.  

The issues of an initial evaluation in excess of 10 percent 
for the service-connected neuroma of the left foot with 
orthotics; an initial evaluation in excess of 10 percent for 
the service-connected residuals of fractures of the right 4th 
and 5th toes with orthotics; an initial compensable 
evaluation for the service-connected gastroesophageal reflux 
disease (GERD) with cholecystectomy; an initial compensable 
evaluation for the service-connected herpes simplex II with 
episodic right leg numbness; and an initial compensable 
evaluation for the service-connected frontal sinusitis are 
being remanded to the RO via the Appeals Management Center 
(AMC) in Washington, DC.  VA will notify the Veteran if 
further action is required on his part.  


FINDINGS OF FACT

1.  The Veteran currently is shown as likely as not to have a 
right shoulder disorder manifested by pain, crunching and 
grating that had its clinical onset during her recently 
completed extended period of active service.  

2.  The Veteran currently is not shown to have residual 
manifestations due to the removal of moles or various skin 
tags during service.  


CONCLUSIONS

1.  By extending the benefit of the doubt to the Veteran, her 
right shoulder disability manifested by pain, crunching and 
grating is due to a disease or injury that was incurred in 
active service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2009).  

2.  The Veteran does not have a disability manifested by 
status post-removal of moles due to disease or injury that 
was incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.303, 3.304, 3.307, 3.309 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, and 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326.  

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
that the claimant is expected to provide.  

The Board notes that a "fourth element" of the notice 
requirement, requesting the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, was 
recently removed from the language of 38 C.F.R. § 
3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).  

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) that to the extent possible the VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before an initial unfavorable decision on a claim 
for VA benefits.  Pelegrini, 18 Vet. App. at 119-20; see also 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

Prior to the initial adjudication of the Veteran's claims for 
residuals of status post-removal of moles in the November 
2004 rating decision, she was provided notice of the VCAA in 
April 2004.  The VCAA letter indicated the types of 
information and evidence necessary to substantiate the 
claims, and the division of responsibility between the 
Veteran and VA for obtaining that evidence, including the 
information needed to obtain lay evidence and both private 
and VA medical treatment records.  

Thereafter, the Veteran received additional notice in March 
2006, pertaining to the downstream disability rating and 
effective date elements of her claims, with subsequent 
readjudication in a July 2008 Supplemental Statement of the 
Case (SSOC).  Dingess v. Nicholson, 19 Vet. App. 473 (2006); 
see also Mayfield and Pelegrini, both supra.  

The Veteran was afforded a VA examination three months prior 
to separation from active service.  

All relevant evidence necessary for an equitable resolution 
of the issues on appeal has been identified and obtained, to 
the extent possible.  The evidence of record includes service 
treatment records, service personnel records, VA outpatient 
treatment reports, VA examinations and statements and 
testimony from the Veteran and her representative.  The 
Veteran has not indicated that she has any further evidence 
to submit to VA, or which VA needs to obtain.  There is no 
indication that there exists any additional evidence that has 
a bearing on this case that has not been obtained.  

The Veteran and her representative have been accorded ample 
opportunity to present evidence and argument in support of 
her appeal.  All pertinent due process requirements have been 
met.  See 38 C.F.R. § 3.103 (2008).  


II.  Service Connection for Right Shoulder Disorder and 
Residuals of Status Post-Removal of Moles.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).   

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Service connection also may be granted on a presumptive basis 
for certain chronic disabilities, including degenerative 
joint disease (i.e., arthritis), when manifested to a 
compensable degree within one year after service.  This 
presumption, however, is rebuttable by probative evidence to 
the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309(a).  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  

The service treatment records show complaints of right 
shoulder pain.  A September 1990 treatment record reflects 
that the Veteran was in an automobile accident and complained 
of shoulder and neck pain.  A December 1990 Report of Medical 
History reflects a "painful or trick shoulder" in that the 
Veteran stated that she "[felt] clicks" when she did push-
ups.  She reported no loss of range of motion.  

The corresponding Report of Medical Examination revealed 
normal upper extremities and spine (and other 
musculoskeletal).  An August 1994 Report of Medical History 
noted right shoulder pain with no limitation.  A March 1996 
service treatment record reflected complaints of left 
shoulder pain, which was attributed to a possible rotator 
cuff strain.  A June 2000 Report of Medical History reflects 
"painful or trick shoulder."  

In an April 2004 orthopedic examination conducted three 
months prior to separation from service, the Veteran told the 
VA examiner that she sprained her left shoulder in 1996 and 
that for the past ten years her right shoulder makes 
"crunching" noise when she does sit-ups.  

Upon physical examination, the right shoulder easily flexed 
and abducted from 0 degrees to 180 degrees with 90 degrees of 
both internal and external rotation.  The right shoulder 
motions were without pain and weakness and there was no 
crepitus noted.  The Veteran was diagnosed with right 
shoulder pain (crunching and grating with pushups) with no 
objective findings on examination.  The VA examiner concluded 
that there was no disability.  

An April 2004 skin examination revealed that the Veteran had 
"various" moles removed from the neck.  The moles developed 
while she was pregnant and were burned off three times.  Upon 
physical examination, there were several small skin tags with 
no evidence of scars.  The Veteran was diagnosed with a 
history of skin tags and well-healed after removal.  

Treatment records from Portsmouth Naval Medical Center dated 
from August 2004 to January 2007 reflect no complaints from 
residuals of status post-mole removal.  

In this case, the medical evidence fails to show that the 
Veteran currently suffers from any residuals due to the 
removal of moles in service.  The recent VA examination 
indicated that she had had several skin tags removed during 
service wihout complications.  Although the Veteran may 
report complains of pain, pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not 
constitute a disability for which service connection can be 
granted.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. 
Cir. 2001).  

In the absence of documented residuals due to status post-
removal of moles or various skin tags, service connection is 
not warranted.  

The case law is well-settled on this point.  In order for a 
claimant to be granted service connection for a claimed 
disability, there must be evidence of a current disability.  
See Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) (service connection is 
limited to cases wherein the service incident has resulted in 
a disability, and in the absence of proof of a present 
disability, there can be no valid claim); see also Rabideau 
v. Derwinski, 2 Vet. App. 141, 144 (1992) (service connection 
claim must be accompanied by evidence establishing the 
claimant currently has the claimed disability).  

The preponderance of the evidence is against the claim of 
service connection for residuals of status-post mole removal.  
The benefits sought on appeal is accordingly denied since 
there is no reasonable doubt to be resolved in the Veteran's 
favor.  See, e.g., See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990); 38 U.S.C.A. § 5107(b).  

On the other hand, Board finds the evidence to be in relative 
equipoise in showing that the Veteran has a chronic right 
shoulder condition manifested by pain, crunching and grating 
that as likely as not had its clinical onset during her 
extended period of active duty.  

Thus, in resolving all reasonable doubt in the Veteran's 
favor, service connection is warranted.  


ORDER

Service connection for a right shoulder disorder manifested 
by pain, crunching and grating is granted.  

Service connection for the claimed residuals of status post-
removal of moles is denied.  


REMAND

After a careful review of the claims folder, the Board finds 
that the Veteran's claims for increase must be remanded for 
further action.  VA must make reasonable efforts to assist 
the claimant in obtaining evidence necessary to substantiate 
a claim and in claims for disability compensation requires 
that VA provide medical examinations or obtain medical 
opinions when necessary for an adequate decision.  See 
38 C.F.R. § 3.159.  

The Veteran has outstanding medical treatment records from 
the North Chicago VA Medical Center and the Naval Health 
Clinic Great Lakes, as indicated in the July 2006 VA Form 9.  
Efforts should be made to obtain these records.  

Additionally, the Veteran was scheduled for a fee basis (QTC) 
examination in August 2007 for her initial rating claims, and 
she failed to appear for the examination.  It is unclear 
whether the notice was sent to the correct address as 
subsequent correspondence was sent to a different address for 
the Veteran.  Although the United States Court of Appeals for 
Veterans Claims (Court) has also held that VA's "duty to 
assist is not always a one-way street," in light of the 
circumstances the Board will give the Veteran another 
opportunity for an examination.  Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  

Moreover, the evidence of record is insufficient upon which 
to base an appellate decision.  Littke v. Derwinski, 1 Vet. 
App. 90, 93 (1990) (noting that remand may be required if 
record before the Board contains insufficient medical 
information).  

Although a VA examination was provided in April 2004, the 
Veteran asserts that the ratings to do not reflect her 
present level of disability.  Accordingly, a more current VA 
medical examination is warranted to determine the current 
severity of the service-connected disabilities.  

Therefore, additional development is warranted to obtain a 
new VA examination to determine the current severity and all 
manifestations of the Veteran's service-connected 
disabilities, and to obtain her current medical records from 
the North Chicago VA Medical Center and the Naval Health 
Clinic Great Lakes.  See Dunn v. West, 11 Vet. App. 462 
(1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, these issues are REMANDED to the RO for the 
following action:

1.  The RO should take appropriate action 
to obtain all medical records regarding 
the Veteran's treatment at the North 
Chicago VA Medical Center and the Naval 
Health Clinic Great Lakes, and any 
additional VA and private medical records 
identified by her.  If any records are 
unavailable, a note to that effect should 
be placed in the claims file and the 
Veteran and her representative so 
notified in writing.  

2.  The Veteran should be afforded a VA 
examinations to determine the symptoms 
and severity of the service-connected 
neuroma of the left foot, residuals of 
the fractures of the right 4th and 5th 
toes, GERD with cholecystectomy, herpes 
simplex II with episodic right leg 
numbness, and frontal sinusitis.  All 
tests and studies deemed necessary by the 
examiner(s) should be performed.  

3.  After the requested development has 
been completed, and after undertaking any 
other development deemed appropriate, the 
RO should readjudicate the claims for 
increase in light of all the evidence of 
record.  If any determination remains 
adverse to the Veteran, she and her 
representative should be furnished with 
an SSOC, and should be afforded an 
opportunity to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The Veteran 
has the right to submit additional evidence and argument on 
the matters the Board has remanded.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  


_________________________________________________
STEPHEN L. WILKINS 
Veterans Law Judge, Board of Veterans' Appeals   


 Department of Veterans Affairs


